Citation Nr: 1448714	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  05-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bipolar disorder.  After the Board remanded the case in April 2008 and September 2008, an August 2009 Board decision reopened the previously denied claim and denied service connection for a psychiatric disorder on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 Order, granted the parties' Joint Motion for Partial Remand, vacating the Board's decision solely with regard to the denial of service connection and remanding the case for compliance with the terms of the Joint Motion.  The Board remanded the Veteran's claim in October 2010 for development consistent with the parties' Joint Motion for Partial Remand, and subsequently denied the claim in a July 2012 Board decision.  

Thereafter, the Veteran appealed the July 2012 Board decision to Court, which in a March 2014 Memorandum Decision vacated the July 2012 Board decision and remanded the case for further development and readjudication.  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal in a July 2014 letter.  The Veteran's attorney presented argument that referenced the March 2014 Court decision in September 2014.  Additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence, was also received in September 2014.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider the newly received evidence.

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA file reveals that, with the exception of VA treatment records dated from June 2011 to March 2012, which were considered in the March 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to comply with the March 2014 Memorandum decision by the Court and ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).   

In its March 2014 decision, the Court found that the Board erred in finding in its July 2012 decision that an August 2011 VA examination was adequate and in substantial compliance with the Court's March 2010 remand.  Specifically, the Court stated that:  

[The VA examiner] failed to offer anything approaching a reasoned analysis for his conclusion that [the Veteran's] condition is not related to service.  He simply stated that [the Veteran's] service medical records do not contain any notation or diagnosis of a mental disorder, but such a notation or diagnosis is not required if the symptoms demonstrated in service can be attributed to later diagnosed bipolar disorder, see 38 C.F.R. § 3.303(d) (2013), which is the question essentially presented to [the VA examiner] in the joint motion for remand.  [The VA examiner] did not consider any of [the Veteran's] specific assertions about incidents in service that he believed precipitated his disorder or any of his assertions that his behavior after he was reassigned from submarine duty was a result of his recently acquired disorder.  

Based on the above, the Court in its March 2014 decision directed the Board to obtain a new medical opinion that:

[E]xpressly considers, not just [the Veteran's] basic assertion that his condition began in May 1963, as [the VA examiner who conducted the VA examination in August 2011] did, but the claimed facts that underlie that contention.  Specifically, the examiner will consider whether any of the incidents that [the Veteran] recalls could have precipitated bipolar disorder or any other mental condition and, regardless of the answer to that question, whether any of the behavior [the Veteran] exhibited in service after leaving submarine duty-as evidenced by his statements and his personnel records[]-is evidence of bipolar disorder or any other mental condition.  

Therefore, in order to ensure compliance with the March 2014 Court decision as set forth above, and to ensure that the duty to assist the Veteran has been fulfilled, the Board will request that the VA mental health professional who conducted the August 2011 VA examination, if available, provide an addendum opinion in the manner specified by the Court.  See  D'Aries v. Peake, 22 Vet. App. 97, 103 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Given the importance of the Veteran's lay assertions as to in-service events he believes resulted in his developing psychiatric problems to the ultimate adjudication of this case, and the fact that the positive opinions of record, including most recently the September 2014 opinion by E.D.B., Ph. D., are necessarily predicated on the basis that such in-service events occurred, the AOJ will be requested upon remand to obtain any official service department records-such as relevant unit histories, deck logs, safety reports, etc.-that might corroborate the Veteran's accounts.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim for service connection for a psychiatric disorder that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Naval History and Heritage Command Operational Archives or any other appropriate service department and/or Federal agency, to attempt to obtain unit histories, deck logs, safety reports, and/or any other document which could be used to verify the Veteran's claimed in service stressors related to (1) a fire in the forward torpedo room while he was aboard the submarine U.S.S. Grayback; (2) his contention that his service aboard this submarine was filled with "terror," associated with the tensions associated with the Cold War/Cuban missile crisis, with people ostensibly wearing pins "meaning we're going to die!;" and (3) at least two incidents in which the submarine almost sank, with the crew having to "abandon ship" after one such incident when the submarine reached the surface.  

Service personnel records document service in the Submarine Force, United States Pacific Fleet on the U.S.S. Grayback during the fall of 1962 and spring of 1963.  Service personnel records also place the Veteran aboard two other submarines, the U.S.S. Tunny in July and August 1962 and the U.S.S. Cusk in September 1962. 

If necessary, the AOJ must conduct several separate inquiries to cover the periods of time in question.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file and all attempts to secure this information must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ s unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran and his attorney must then be given an opportunity to respond.
 
3.  After the above development is completed, the AOJ  must prepare a summary for the examiner of the stressor or stressors that it has determined are established by the record.  

4.  After completing the above development, provide the record, to include a complete copy of this remand and March 2014 Court decision, to the VA mental health professional who conducted the August 2011 VA examination.  If the examiner is unavailable, forward the claims file to another mental health professional to obtain the requested opinion.  Based on review of the evidence contained therein, the clinician should specifically offer responses to the following: 

(A)  Identify all of the Veteran's current psychiatric disorders.   

(B)  For each such currently diagnosed disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to service.  

A comprehensive rationale for any opinion offered should be provided.  Specifically, the clinician is to consider whether any of the in-service incidents found to be established pursuant to the development requested in Step 2 above, could have precipitated a bipolar disorder or any other mental condition.  To the extent the development herein results in no corroboration of any of the specific stressors submitted by the Veteran, the examiner is to consider whether the rigors generally typical of service aboard a submarine in the Pacific in 1962 and 1963-which is documented by the record-could have precipitated bipolar disorder or any other mental condition.  Regardless of the answers to the above questions, the examiner is to state whether any of the behavior the Veteran exhibited in service after leaving submarine duty-as evidenced by his statements and his personnel records-represents evidence of bipolar disorder or any other mental condition.  

A rationale for any opinion offered should be provided.  To the extent the opinion is negative to the Veteran, the reasons for rejecting the positive opinions of record, to specifically include the September 2014 evaluation completed by E.D.B., Ph. D., are to be set forth in detail by the clinician.  

5.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Vetean need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



